Texas Court of Criminal Appeals             RECEIVED
                              P.O. Box 12308                COURT OF CRWAL APPEALS
                           Austin, Texas 78711                    q£p Qg 23]^
                     "In re Eric Flores , pro se relator"      AbgiAggsta^cierk
                    "In re The State of Texas , relator"

                                     vs.




         Former Texas Governor Rick James Perry , respondant

                 Trial Court Case No. D-l-DC-14-100139
            Third Court of Appeals Case No.3-15-00063-CR
         Texas Court of Criminal Appeals Case No.PD-1067-15


MOTION REQUESTING PERMISSION TO FILE JUDICIAL NOTICE
   OF LEAVE OF TEXAS COURT OF CRIMINAL APPEALS THAT
               EXCEED PAGE AND WORD LIMITATION

Pursuant to Texas Rule of Appellate Procedure no.10.1 the relator Eric

Flores respectfully files this motion to file judicial notice of Leave of

Court that Exceed Page and Word Limitation. In support thereof the

pro se relator states the following grounds for relief, in particular 5

(l)The relator judicial notice of leave of court exceed the word and page

hmitation because it was necessary for the relator to assert every detail

or fact relateing to the circumstances of the case in order for the

appellate panel to fully understand the nature of the relators claims

which exceeded the page and word limitation.
(2) The relator contends that without being able to assert every detail or

fact relateing to the circumstances of the cases the appellate panel

would not have understood the nature of the relators claims and


therefore even though it exceeded the page and word limitation it is

necessary for the relator to assert every detail or fact relateing to the

circumstances of the case.


(3) The relator further contends that it is necessary for the appellate

panel to be able to fully comprehend and understand the nature of the

relators judicial notice since it is of imperative importance to the public

interest of health and safety.

(4)The relators judicial notice seeks notify the United States Supreme

Court that the circumstances of this case have so far departed from the

normal course of judicial process in the lower court system so as to

justify invokeing the United States Supreme Courts supervisory power

to enforce the law for the purpose of prohibiting the defendant from

further engageing in conduct that constitutes a threat to the public

interest of health and safety which has already resulted in the death of

more than four members of the public includeing the relators relatives

constituteing mass murder in the first degree.
(3) For this reason it is necessary for the relator to file this foregoing

motion requesting permission to file judicial notice that exceed the word

and page limitation.

                       CONCLUSSION AND PRAYER

Wherefore Primises Considered in conformance with the prerequisites

settforth herein the relator prays that the Texas Court of Criminal

Appeals to grant the relator permission to file the foregoing judicial

notice that exceed the word and page limitation.

The relator prays for general relief.




                                        , pro


                   General Delivery , 8401 Boeing Dr.,

                           El Paso Texas 79910


Pursuant to Penalty of Perjury (28 U.S.C & 1746) the relator hereby

states , declares , and certifies that the foregoing application to

individual Chief Justice Roberts is true and correct.
                    CERTIFICATE OF SERVICE

Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator hereby

states , declares , and certifies that true and correct copies of the

foregoing application to individual Chief Justice John G. Roberts was

sent via United States Postal Services to the following parties of

interest settforth below , in particular ;

(i)Eric Flores is a party of interest whoms place of business is
designated at General Delivery , 8401 Boeing Dr., El Paso Texas 79910.

(ii)Richard James "Rick" Perry is a party of interest whoms place of
business is designated at 122 C St., NW, Ste. 200Washington, DC 20001.

(iii)The State of Texas is a party of interest whoms place of business is
designated at State Capitol, P.O. Box 12697 Room IE.8 Austin Texas
78701